Citation Nr: 9914146	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased apportionment of dependency and 
indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied an 
increased apportionment of dependency and indemnity 
compensation.


FINDING OF FACT

The appellant's substantive appeal filed in May 1997 did not 
discuss any errors of fact or law regarding the issue of 
entitlement to an increased apportionment of dependency and 
indemnity compensation.


CONCLUSION OF LAW

An adequate substantive appeal regarding entitlement to an 
increased apportionment of dependency and indemnity 
compensation was not filed, and the Board lacks jurisdiction 
to consider this issue.  38 U.S.C.A. §§ 7105(a), 7105(d)(3), 
and 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, and 20.203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to an increased apportionment of dependency and indemnity 
compensation. 

In a December 1998 letter, the appellant and his 
representative were given notice that the Board was going to 
consider whether the substantive appeal on the issue of an 
increased apportionment of dependency and indemnity 
compensation was adequate and given an opportunity to request 
a hearing or present argument related to this issue.  See 
38 C.F.R. § 20.203 (1998).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468, 470-72 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, the Board concludes that its consideration of this 
issue does not violate the appellant's procedural rights.  
The December 1998 letter to the appellant provided him notice 
of the regulations pertinent to the issue of adequacy of 
substantive appeals, as well as notice of the Board's intent 
to consider this issue.  He and his representative were 
provided 60 days to submit argument on this issue; no 
response was received.  The appellant was also provided an 
opportunity to request a hearing on this issue, but he did 
not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of 
a notice of disagreement and, following issuance of a 
statement or supplemental statement of the case, an adequate 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200 and 20.202 (1998).

The decision of October 1994 denied an increased 
apportionment of dependency and indemnity compensation.  The 
appellant filed a notice of disagreement, which was received 
at the RO in June 1995.  A statement of the case was issued 
in March 1997.  Under pertinent statutory provisions, a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see Roy v. Brown, 5 Vet. App. 554 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  Id.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id.

In this case, the veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, which was received at the RO 
in May 1997.  In the VA Form 9, the appellant stated, 
"Please continue my appeal."  The Board finds that such 
statement does not specifically allege any error of law or 
fact regarding the issue of entitlement to an increased 
apportionment of dependency and indemnity compensation.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal as to the issue of an increased 
apportionment of dependency and indemnity compensation.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1998); YT 
v. Brown, 9 Vet. App. 195 (1996).


ORDER

The petition for appellate review as to the claim for 
entitlement to an increased apportionment of dependency and 
indemnity compensation is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

